Citation Nr: 0308404	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right ankle injury, on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury to the thoracic segment of the 
spine, on appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
a pulmonary disorder, from January 3, 1997, through November 
22, 1999, on appeal from an initial grant of service 
connection.

4.  Entitlement to an evaluation in excess of 30 percent, 
from November 23, 1999, on appeal from an initial grant of 
service connection.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Winston-Salem, North Carolina.  The Board 
sought additional evidence via internal development pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002), and that evidence has been 
included in the claims folder for review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's right ankle disability is manifested by 
mild limitation of motion and pain.  There is no evidence of 
ankylosis of the ankle and the severity of the veteran's 
disability does not approximate a moderate or severe ankle 
injury.  

3.  The veteran's dorsal back condition, the thoracic segment 
of the spine, produces minimal limitation of motion, pain on 
motion, and muscle spasms.  Radiculopathy or other 
neurological symptoms attributable to the middle back have 
not been found during medical examinations and degenerative 
disc disease of the thoracic segment of the spine has not 
been diagnosed.

4.  Prior to November 23, 1999, the evidence does not show 
that the veteran experienced frequent asthmatic attacks per 
week, and pulmonary function test results demonstrating lung 
function less than FEV-1 of 56 to 70-percent predicted, or 
FEV-1/FVC of 56 to 70 percent is not shown.

5.  For the period after November 22, 1999, the evidence 
shows that the veteran suffers from infrequent asthma 
episodes, and the pulmonary function test results 
demonstrating lung function less than FEV-1 of 40 to 55-
percent predicted, or FEV-1/FVC of 40 to 55 percent is not 
shown.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disability, on appeal from an initial grant 
of service connection, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
5299 and 5271 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury  of the thoracic segment of the 
spine, on appeal from an initial grant of service connection, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 5291 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for bronchial asthma, prior to November 23, 1999, on appeal 
from an initial grant of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 6602 (2002).

4.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma, after November 22, 1999, on appeal from 
an initial grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in the initial rating 
decision of August 1997, the rating action of May 2000, the 
statement of the case (SOC), issued in October 1997, and the 
supplemental statements of the case (SSOC) of May 2000 and 
March 2002.  The Board concludes that the discussions in the 
rating actions, the SOC, and the SSOCs adequately informed 
the veteran of the evidence needed to substantiate his claim 
and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran submitted numerous statements in conjunction with his 
claims and he had the opportunity to provide testimony before 
the VA but did not do so.  Moreover, VA has obtained the 
medical records and the veteran has undergone VA medical 
examinations in conjunction with his claims.  The veteran has 
not provided the VA with other relevant medical evidence that 
would assist in the processing of this claims.

As noted, during the course of this appeal, the veteran has 
offered written statements detailing his claims.  Yet, the 
veteran has not suggested or insinuated that other evidence 
was available to support the claims.  A June 2001 letter, 
prepared by the RO, notified the veteran of the VCAA, the 
type of evidence the veteran needed to submit, and what the 
VA would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issues before the Board, the 
appeal does stem from disagreement with evaluations assigned 
after the veteran was originally granted service connection, 
and the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, is for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

I.  Right Ankle

The veteran has been granted a 10 percent disability rating 
for the residuals of a right ankle disability.  He maintains 
that his ankle disorder is under rated and asks the Board for 
a rating in excess of 10 percent.  

After the veteran was released from active duty and he 
applied for VA benefits, he underwent a medical examination 
of his right ankle in June 1997.  Prior to the examination, 
he complained of pain.  When examined, the examiner found a 
full range of motion of the ankle with pain on extremes.  X-
ray study was within normal limits.  The examiner also stated 
that he could not provide a DeLuca [v. Brown, 8 Vet. App. 
202, 206 (1995)] analysis because it would be speculative and 
not based on medical certainty or fact.  

Based on this examination, the RO awarded a 10 percent 
disability rating in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 5299 and 5271 
(1997).  

As a result of the veteran's service in the Southeast Asia 
theatre of operations during Operation Desert Shield/Storm, 
the veteran underwent a Persian Gulf Examination in October 
1998.  The examiner noted that the veteran had a history of a 
right ankle disability.  However, when examined the ankle 
showed no edema and the muscles around the ankle were found 
to be nontender.  There was no restriction in the veteran's 
range of motion.  

In April 2001, in conjunction with this claim, the veteran 
underwent a VA general medical examination.  Prior to the 
examination, the veteran complained of near constant right 
ankle pain and discomfort.  He told the examiner that he 
experienced pain when he put weight on the ankle.  On 
inspection, the examiner did not find any swelling in the 
right ankle.  Moroever, there was no tenderness on palpation 
although the veteran did complain of "soreness" around the 
inferior malleolus laterally.  The range of motion of the 
ankle was 20 degrees dorsiflexion and 30 degrees plantar 
flexion.  It was noted that the right foot moved easily on 
the ankle and strength was unimpaired against resistance.  

After reviewing the veteran's claims folder by the Board, in 
May 2002 the Board requested additional development of the 
claim.  Specifically, the Board requested that the veteran 
undergo additional examination of the veteran's right ankle.  
In December 2002, such an examination was accomplished.  The 
veteran complained of right ankle pain that was controlled 
with medications.  The examiner found no limitation in the 
range of motion of the ankle.  However, it was reported that 
there was some tenderness when the ankle was flexed inward.  
Although there was point tenderness to palpation, no edema, 
guarding, instability, weakness, redness, or heat was found.  
When the veteran walked, it was noted that he walked with 
dominance to the left side and the examiner stated that there 
was pain with pressure and weight bearing.  The final 
diagnosis was right ankle pain.

The veteran has contended that he received treatment for his 
right ankle.  Although he said that he received treatment at 
the Womack Army Medical Center in 1998, the Womack Army 
Medical Center notified the VA that it did not have copies of 
any treatment records for the claimed treatment.  The other 
VA, private, and military records obtained in conjunction 
with this claim do show complaints for pain.  They do not, 
however, report specific treatment for the disability nor do 
they illustrate any limitations caused by the right ankle 
disorder.

The diagnostic criteria that is used to award ratings for an 
ankle disability where there is limitation of motion can be 
found at 38 C.F.R. Part 4, Diagnostic Code 5271 (2002).  
Under this code, a 10 percent evaluation requires moderate 
limited motion of the ankle.  A 20 percent disability will be 
assigned where there is marked limitation of motion of the 
ankle.  The regulations define normal range of motion for the 
ankle as dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (2002).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

The veteran's current, 10 percent, rating requires moderate 
limitation of motion.  When measured, the veteran's 
dorsiflexion was not limited, but on one occasion his plantar 
flexion was limited by 15 degrees.  Nevertheless, the 
veteran's latest examination showed no limitation of motion.  
There is no evidence that there is any marked limitation in 
either dorsiflexion or plantar flexion, although there is 
pain. 

In determining the appropriate rating for the veteran's right 
ankle condition, the Board must consider whether a higher 
disability evaluation is warranted on the basis of additional 
functional loss likely to result during a flare-up or with 
use, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2002).  In this 
case, the medical records offer little of value in evaluating 
his ankle disorder, because no clinical findings and no 
ranges of motion are given.  Although the private treatment 
records do show complaints of pain, and the veteran's 
additionally proffered documents detail complaints of pain 
and discomfort, the records overall are so brief as to be 
utterly uninformative.  Accordingly, it is the conclusion of 
the Board that the evidence shows that the right ankle 
condition is minimally disabling under normal circumstances, 
and that it does not cause marked functional limitation.  The 
evidence does not therefore support a 20 percent rating under 
Diagnostic Code 5271.  38 C.F.R. Part 4 (2002).  

Consideration has also been given to other potentially 
applicable diagnostic codes.  Under Diagnostic Code 5272, the 
maximum disability rating available is 20 percent and that 
requires ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position.  38 C.F.R. Part 4 (2002).  A 20 
percent disability rating may be assigned under Diagnostic 
Code 5270 for ankylosis of the ankle with plantar flexion 
less than 30 degrees.  The Court has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Since the veteran has motion of the right ankle, 
albeit slightly limited, he does not have ankylosis.  Without 
ankylosis of the right ankle, the criteria for a rating under 
Diagnostic Codes 5270 and 5272 have not been met.  38 C.F.R. 
Part 4 (2002).

Under Diagnostic Code 5273, a 20 percent evaluation requires 
malunion of the os calcis or astragalus with marked 
deformity.  Id.  Malunion has not been diagnosed; neither has 
marked deformity.  Hence, this diagnostic code is not for 
consideration.  Under Diagnostic Code 5274, a 20 percent 
disability rating requires astragalectomy.  Id.  The veteran 
has not undergone an astragalectomy.

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
the Board finds that the manifestations shown by the evidence 
to result from the veteran's service-connected right ankle 
condition do not support an evaluation in excess of 10 
percent.  The preponderance of the evidence is against the 
claim and it is denied.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2002).  For example, in the VA examination 
reports, the examiner provided measurements of range of 
motion, and noted the veteran's complaints of pain of the 
right ankle.  Remand for further development of the medical 
evidence is not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

Additionally, while functional loss and pain on motion must 
be considered in the evaluation of service-connected 
musculoskeletal disabilities under DeLuca, it is the 
conclusion of the Board that the veteran's complaints of pain 
in the right ankle are adequately contemplated by the 10 
percent disability rating.  Accordingly, for the reasons 
discussed above, the evidence does not support an increased 
rating for the veteran's service-connected right ankle 
disability, and the veteran's claim is denied.

II.  Thoracic Segment of the Spine

Also appealed by the veteran was the assignment of a 10 
percent disability rating for the residuals of an injury to 
the thoracic segment of the spine.  The disability has been 
rated in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 5291 and 5295 (2002).  
Limitation of motion is rated pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5291 (2002).  This 
regulation provides a noncompensable evaluation when there is 
slight limitation of motion of the dorsal spine.  Where there 
is moderate or severe limitation of motion, a 10 percent 
evaluation will be assigned.

By analogy, the disability may also be rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5295 (2002), which states a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.   

The veteran's disability may also be rated under other 
diagnostic codes such as 38 C.F.R. Part 4, Diagnostic Codes 
5285, 5289, and 5293 (2002).  

Since the veteran has not been diagnosed as having disc 
involvement of the thoracic segment of the spine, Diagnostic 
Code 5293 (2002) is not for application.  

The Board further notes that because ankylosis of the dorsal 
segment of the spine has not been diagnosed, Diagnostic Code 
5289 is also not for application.  38 C.F.R. Part 4 (2002).  
The veteran did suffer from a compression fracture of the 
bones of the thoracic segment of the spine.  Hence, 
Diagnostic Code 5285 is pertinent to the claim.  Id.  This 
regulations states:        

Diagnostic Code 5285 Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 

Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Notwithstanding the fact that the veteran suffered from a 
fracture in the dorsal section of the back, there is no cord 
involvement.  Thus, an evaluation of 60 or 100 percent is not 
for application.  Moreover, because x-ray films have not 
shown a deformity in the dorsal section, a ten percent 
addition is not appropriate.

When the veteran was examined shortly after he applied for VA 
benefits, the range of motion of the dorsal spine was found 
to be:

Forward flexion		90 degrees
Backward extension		10 degrees
Lateral flexion		25 degrees 
bilaterally
Rotation			35 degrees 
bilaterally

The examiner noted that the movements were accompanied by 
pain.  Also, the x-ray film findings were judged as being 
normal.  

The veteran was seen at his local VA medical center in 
September 1998 for muscle spasms in the middle of his back.  
The veteran complained of "twisting and tightening" along 
with "intense pain."  He was given medications to relieve 
the pain and spasms.

One month later, in October 1998, the veteran underwent a 
Persian Gulf registry examination.  The examiner found the 
following:

No vertebral tenderness.  There is mild 
paravertebral tenderness to the thoracic 
and lumbar spine.  There is no fullness 
or erthema or masses.  No CVA tenderness.

Another VA examination of the spine was accomplished in 
November 1999.  Before the exam, the veteran complained of 
tightness, pain, and muscle spasms.  Although the veteran 
complained of back pain, he was able to bend his back 
forward.  He was also able to bend backward 10 degrees, twist 
to 45 degrees bilaterally, all the time complaining of pain.  
He was, as reported by the examiner, not restricted by pain 
when he accomplished the required movements.  The veteran's 
functional limitations due to the disability were not 
discussed by the examiner.

The record reveals that the veteran underwent a VA General 
Examination in April 2001.  The examiner reported that the 
veteran complained of lumbar and middle back pain and that he 
held his back stiffly.  It was further noted:

	. . . the veteran had slow forward 
flexion observed to 70 degrees; left and 
right lateral bending at the waist slowly 
to 30 degrees; left and right lateral 
rotation in the lumbar area 20 degrees 
right, 15 degrees left. . . .

The veteran most recent VA back examination was done in 
November 2002.  The veteran told the examiner that he 
suffered from pain, stiffness, and muscle spasms.  X-ray 
films were produced and the results were normal.  The 
examiner reported that the veteran's middle back disability 
did not affect his usual occupation or daily activities.  The 
examiner did not report any restrictions in the veteran's 
range of motion for the thoracic segment of the spine; he did 
note however that the range of motion was painful when the 
veteran was bending.  Further noted was point tenderness at 
the mid-thoracic spinous process/right paravertebral area, 
along with associated swelling and spasms.  Neurological 
symptoms were not shown.

A review of the veteran's medical records and examination 
reports indicate that the veteran's range of motion has been 
mildly affected.  He has, however, experienced muscle spasms 
over a number of years along with pain.  However, even though 
the veteran suffers from muscle spasms, the evidence does not 
suggest, insinuate, or indicate that the veteran has 
unilateral loss of lateral spine motion in a standing 
position.  Additionally, x-ray films and neurological 
symptoms indicative of a more serious disability of the 
thoracic segment of the spine have not been noted.  X-ray 
films have not specifically shown arthritis of the dorsal 
spine nor have they shown degenerative joint space disease.  
Moreover, while the veteran may suffer from pain, none of the 
medical evidence insinuates that the veteran has been limited 
in the activities and duties he may perform.  

In applying the above diagnostic criteria for the middle 
portion of the back to the findings, the veteran does have 
limitation with some pain on use or during flare-ups.  The 
medical evidence supports the conclusion that the limitation 
is attributable to his middle back condition.  Nevertheless, 
the Board finds that the 10 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  Limited motion of the thoracic 
segment of the spine results in a certain level of functional 
loss.  There is a lack of objective medical evidence showing 
that the veteran suffers any additional functional loss 
and/or limitation of motion during flare-ups or with use.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the VA Schedule for rating Disabilities 
(Rating Schedule) does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned 10 percent 
disability rating contemplates the painful motion 
characteristic of a dorsal back condition, and the rating 
reflects moderate to severe impairment of the dorsal spine 
with pain and evidence of functional loss.  Hence, the 10 
percent disability rating assigned by the RO for this 
condition is correct, and the preponderance of the evidence 
is against a higher evaluation.

III.  Asthma

The veteran is also seeking an increased rating for his 
service-connected exercise-induced asthma with pectus 
excavatum deformity.  This disability is rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 6602 (2002), which states that 
where there is an FEV-1 of 71 to 80 percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or intermittent inhalational 
or oral bronchodilator therapy, a 10 percent rating will be 
awarded.  A 30 percent rating for bronchial asthma is 
assigned where pulmonary function testing shows an FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  In 
order to qualify for a 60 percent rating, bronchial asthma 
must be manifested by an FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned when FEV-1 is less than 40 percent predicted, or; 
FEV-1/FVC is less than 40 percent, or; there is more than one 
attack per week with episodes of respiratory failure, or; the 
disability requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.   A note to this diagnostic code also indicates 
that in the absence of clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record. 

When the veteran was first granted service connection for his 
bronchial disability, he was assigned a 10 percent rating.  
This rating was initially based on the results of a pulmonary 
function test (PFT) that was accomplished in March 1997.  The 
results of that examination showed an FEV-1 of 74 percent 
predicted, and an FEV-1/FVC of 99 percent predicted.  The 
test results indicated mild restriction.  

The veteran's next PFT was performed in November 1999.  On 
that examination, the veteran's FEV-1 was 56 percent 
predicated, and the FEV-1/FVC was 71 percent predicted.  The 
tester wrote:

There is a mild obstructive lung defect.  
The airway obstruction is confirmed by 
the decrease in flow rate at peak flow 
and flow at 25%, 50%, and 75% of the flow 
volume curve.  An additional restrictive 
lung defect cannot be excluded by 
spirometry alone.  On the basis of this 
study, more detailed pulmonary function 
testing may be useful is clinically 
indicated.  FVC changed by 20%.  FEV1 
changed by 11%.  This is interpreted as a 
significant response to a bronchodilator.

In a May 2000 rating decision, the RO increased the 
disability evaluation for the service-connected asthma to 30 
percent disabling, effective November 23, 1999.

The veteran underwent a VA General Medical Examination in 
April 2001.  The examiner reported that the veteran had a 
normal appearing chest with a very slight pectus excavatum.  
The veteran told the doctor that his asthma was not causing 
such distress that would make him go to hospital for relief.  
He admitted that he did have an inhaler that he did not use 
very frequently.  The doctor diagnosed the veteran as having 
mild asthma.

Per the May 2002 Board request for additional information, 
the veteran underwent another pulmonary examination in 
October and November 2002.  The report states the veteran's 
FEV-1/FVC was 78 percent predicted.  Additionally percentages 
were not listed.

A.  From January 3, 1997, through November 22, 1999

The diagnostic criteria are quite well tailored to the 
veteran's disability.  Asthma attacks requiring systemic 
(oral or parenteral) high dose corticosteroids or immuno- 
suppressive medications are not clinically demonstrated at a 
frequency greater than once a year.  The Board additionally 
observes that pulmonary function test results prior to 
November 23, 1999, demonstrating lung function less than FEV1 
of 56 to 70 percent predicted, or FEV1/FVC of 56 to 70 
percent are not shown.  That is, the test results do not 
correspond to the criteria needed for a 30 percent disability 
rating pursuant to the Diagnostic Code 6602.  38 C.F.R. Part 
4 (2002).  Also, the evidence does not show that the veteran 
was frequently taking medications for the treatment of his 
asthma.  Moreover, the medical records do not show repeated 
treatment for lung-related problems, from January 1997, to 
November 1999.  Also, other evidence of moderately impairment 
of health solely due to bronchial asthma has not been 
demonstrated in the record.  Furthermore, the record does not 
reveal hospitalizations for episodes of respiratory failure 
due to bronchial asthma.  Accordingly, the veteran's service-
connected disability is not shown to support more than the 
assigned 10 percent evaluation for the period of January 3, 
1997, through November 22, 1999.

B.  From November 23, 1999, to the Present

The medical evidence does not show that the veteran 
frequently uses systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.  The 
Board additionally observes that pulmonary function test 
results demonstrating lung function less than FEV1 of 40 to 
55-percent predicted, or FEV1/FVC of 40 to 55 percent are not 
shown.  As reported previously, the medical records do not 
show repeated treatment for lung-related problems, and 
evidence of moderately severe or severe impairment of health 
solely due to bronchial asthma has not been demonstrated in 
the record.  Furthermore, the record does not reveal 
hospitalizations for episodes of respiratory failure due to 
bronchial asthma.  Accordingly, the veteran's service-
connected disability is not shown to support more than the 
assigned 30 percent evaluation after November 22, 1999.

IV.  Other

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2002) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's appealed 
disabilities cause marked industrial interference or results 
in frequent hospitalizations.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right ankle injury, on appeal from an 
initial grant of service connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury to the thoracic segment of the 
spine, on appeal from an initial grant of service connection, 
is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
a pulmonary disorder, from January 3, 1997, through November 
22, 1999, on appeal from an initial grant of service 
connection, is denied.

4.  Entitlement to an evaluation in excess of 30 percent, 
from November 23, 1999, on appeal from an initial grant of 
service connection, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

